Case 1:11-cr-00426-JKB Document 502 Filed 09/29/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT :
FOR THE DISTRICT OF MARYLAND

P
UNITED STATES OF AMERICA
v. * CRIM. NO. JKB-11-426
TYRONE JOHNIKEN, * |
Defendant. *
xe 8 w te ‘ & & r P a P ‘
MEMORANDUM ORDER

 

The Defendant Tyrone Johniken was sentenced to a period of life imprisonment on May
22,2013. (ECF No. 305.) Defendant has now filed a Motion for Compassionate Release in light
of the COVID-19 pandemic. (ECF No. 494.) No hearing is necessary. See Local Rules 105 6,
207 (D. Md. 2018). For the reasons set forth below, the Motion will be DENIED.

Pursuant to 18 U.S.C. § 3582(c)(1)(A), a district court may modify a convicted defendant’s
sentence when “extraordinary and compelling reasons warrant such a reduction.” However, a
defendant may only move for a reduction under § 3582(c)(1)(A) after he or she “has fully
exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
on the defendant’s behalf or [after] the lapse of 30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier.” Johniken does not claim that he has made
the necessary request to the warden of his facility, nor does he attach any records verifying that he

made such a request. As such, this Court may not consider his motion.!

 

' Johniken may renew his motion after satisfying the procedural requirements of § 3582(c)(1)(A). Any renewed
motion must be accompanied by medical records demonstrating that Johniken has medical conditions which
substantially increase his risk of serious illness from COVID-19. Furthermore, a sentence reduction will only be
granted if Johniken demonstrates that the 18 U.S.C. § 3553(a) factors support release. The Court notes that, given the

 
Case 1:11-cr-00426-JKB Document 502 Filed 09/29/20 Page 2 of 2

The Court acknowledges the very real danger posed by the COVID-19 pandemic and
Johniken’s legitimate concerns about his living situation. The Court also commends Johniken on
his documented efforts at rehabilitation and encourages him to continue to pursue these efforts.

Nevertheless, Johniken’s Motion for Compassionate Release (ECF No. 494) is DENIED.

DATED thigh day of September, 2020.

BY THE COURT:

LOO em TK AL

James K. Bredar
Chief Judge

 

nature of Johniken’s crimes, the Court deems it extremely unlikely that he will be able to demonstrate that the §
3553(a) factors support release.
